Citation Nr: 0310168	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  98-05 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for adenocarcinoma of 
the prostate, status post radical retropubic prostatectomy, 
based on an initial award.  

2.  Entitlement to a compensable rating for impotence, status 
post penile prosthetic implant, based on an initial award.  


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from August 1958 to 
November 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which granted service connection for 
adenocarcinoma of the prostate and for impotence, assigning 
each disability a noncompensable rating.  The veteran 
appealed the assigned ratings.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Adenocarcinoma of the prostate, status post radical 
retropubic prostatectomy, has not resulted in recurrence or 
metastasis, and is manifested by mild incontinence requiring 
the use of absorbent material once in a while.  

3.  Status post penile prosthetic implant, is manifested by 
loss of erectile power, without penile deformity.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for adenocarcinoma 
of the prostate, status post radical retropubic 
prostatectomy, since the effective date of the grant of 
service connection, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), 4.115a, 4.115b Diagnostic Code 
7528-7527 (2002).  

2.  The criteria for a compensable rating for impotence, 
status post penile prosthetic implant, since the effective 
date of the grant of service connection, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.115b 
Diagnostic Code 7522 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the correspondence sent to the veteran 
in July 1997 and October 1998, describing what VA would do to 
assist the veteran, the evidence the veteran needed to 
provide, and the evidence the VA had, and an April 1998 
Statement of the Case and Supplemental Statements of the Case 
in September 1998 and September 2002, the latter containing 
the provisions of the VCAA, provided to the veteran, provided 
notice to him of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  Cf. 
Quartuccio v. Principi, 16 Fed App. 183 (2002).  No further 
assistance is necessary to comply with the requirements of 
this new legislation, or any other applicable rules or 
regulations regarding the development of the pending claim.  

Factual Background

The veteran served on active duty in Vietnam.  In late 1989, 
he underwent a bilateral pelvic lymphadenectomy and radical 
retropubic prostatectomy due to adenocarcinoma of the 
prostate, stage II.  Service connection was granted for 
cancer of the prostate, status post surgery, due to exposure 
to herbicides, including Agent Orange, and for penile 
prosthetic implant, as related to prostate surgery, effective 
from August 1996, the date of receipt of the claim; 
noncompensable evaluations were assigned the disabilities.  

VA examination report of June 1997 and consult report of July 
1997 indicated no metastasis; occasional stress and urge 
incontinence; and penile prosthetic implant to correct 
impotence, which was working well.  

Private medical report, dated in June 1998, from A. Puras, 
M.D., noted the veteran was doing fairly well; voiding well; 
had a good urine stream; urine was clear; and he was 
continent.  Urinalysis was normal; PSA (prostate-specific 
antigen) was 0.01 ng/ml; no evidence of tumor recurrence.  

VA examination report of August 1998 noted the veteran was 
experiencing local pain when having sexual relations; urinary 
frequency was two or three times per day; some urine escaped 
when coughing or exercising; and no use of pads.  Examination 
revealed normal penis, with penis prosthesis, scrotum and 
testicles.  PSA was <0.1 ng/ml, with normal range noted as 0-
4 ng/ml.  

A medical report from Dr. Puras, dated in January 2000, noted 
he treated the veteran for swelling of the penis, following a 
rupture of the prosthesis.  He was given fluoroquinolones for 
edema, and the swelling subsided.  Subsequently, he was 
feeling well, voiding well; and urine was clear.  

VA outpatient treatment records for January 2000 to January 
2002 show that the veteran was being seen primarily for 
diabetes.  Private outpatient treatment records for September 
1992 to July 2002 show that he was seen for diabetes and 
diet.  

VA examination report, dated in January 2001, notes the 
veteran's penile prosthesis placement was not working; he was 
incontinent.  No lithiasis or nephritis was noted, nor had he 
had any hospitalizations for urinary tract disease.  He was 
impotent.  An October 2002 addendum, offered by the January 
2001 examining physician, noted the veteran's incontinence to 
be mild, noting the wearing of a pad once in a while, not 
always, and mild stress incontinence, which was not a major 
limitation for the veteran.  

Analysis

Increased Rating-general provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

Where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. App. 
119, 126 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate under closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.  

At this point, the Board notes that the RO has effectively 
considered the appropriateness of the initial evaluations 
under the applicable rating criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  Likewise, the Board has considered the 
appropriateness of the initial rating for the disabilities 
currently under consideration under the applicable criteria  
in conjunction with the submission of additional evidence at 
various times while the appeal was pending.  See Fenderson, 
12 Vet. App. at 126.  

A.  Adenocarcinoma of the Prostate

The veteran's adenocarcinoma of the prostate, status post 
radical retropubic prostatectomy, is evaluated in VA's 
Schedule for Rating Disabilities under the criteria for 
evaluation of the dysfunctions of the genitourinary system, 
specifically, Diagnostic Code 7528 (malignant neoplasms of 
the genitourinary system)-7527 (prostate gland injuries, 
infections, hypertrophy, post-operative residuals).  
See 38 C.F.R. § 4.115b.  The first diagnostic code cited is 
the one for the disease itself and the diagnostic code that 
follows the hyphen is the one for the residual condition.  
See 38 C.F.R. § 4.27.  

Under Diagnostic code 7528, if there has been no local 
recurrence or metastasis of the genitourinary condition, the 
genitourinary condition is rated on the condition's residuals 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.  See 38 C.F.R. § 4.115b.  In the veteran's case, 
there is no pathology evidence of any recurrence or 
metastasis.  

Under Diagnostic Code 7527, prostate gland post-operative 
residuals are rated as voiding dysfunction or urinary tract 
infections, whichever is predominant.  Id.  In the veteran's 
case, since the medical evidence does not show any urinary 
tract infections, the residuals of his prostate procedure is 
evaluated under the voiding dysfunction criteria .  

Voiding dysfunction is evaluated as urine leakage, frequency, 
or as obstructed voiding.  In the case of continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials, which must be changed less than two time 
per day, a 20 percent rating is warranted.  A 40 percent 
rating is warranted if the condition requires wearing of 
absorbent materials, which must be changed two-to-four times 
per day, and a 60 percent rating is warranted for the use of 
an appliance or the wearing of absorbent materials, which 
must be changed more than four times per day.  See 38 C.F.R. 
§ 4.115a.  These criteria do not contain a zero percent 
evaluation; however, in every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31.  

The medical evidence notes that the veteran has some mild 
incontinence and that he wears a pad every once in a while.  
However, in the absence of medical evidence of greater 
severity, such as the requiring of wearing and frequent 
changing of such absorbent material, a noncompensable rating 
under urine leakage is appropriate.  

Under urinary frequency, a 10 percent rating is warranted if 
the daytime voiding interval is between two and three hours; 
or awakening to void two time per night.  For a 20 percent 
rating, the daytime voiding interval is between one and two 
hours; or awakening to void three to four times per night.  A 
40 percent rating is warranted if the daytime voiding 
interval is less than one hour; or awakening to void five or 
more times per night.  See 38 C.F.R. § 4.115a.  These 
criteria do not contain a zero percent evaluation.  The 
medical evidence notes that the veteran voids two or three 
times a day.  Hence, a noncompensable evaluation is 
appropriate under urinary frequency.  

Under obstructed voiding, a noncompensable rating is 
warranted if there is obstructive symptomatology, with or 
without stricture disease, requiring dilation one-to-two 
times per year.  A 10 percent rating is warranted if there is 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream), with any one or 
combination of:  Post-void residuals greater than 150 cc;  
Uroflowmetry, markedly diminished peak flow rate (less than 
10 cc/sec);  Recurrent urinary tract infections, secondary to 
obstruction;  or Stricture disease requiring periodic 
dilation every two-to-three months.  A 30 percent rating is 
warranted for urinary retention requiring intermittent or 
continuous catheterization.  See 38 C.F.R. § 4.115a.  The 
medical evidence is not indicative of any obstructive voiding 
criteria.  

Under the circumstances, a noncompensable rating for 
adenocarcinoma of the prostate, status post radical 
retropubic prostatectomy, is entirely appropriate, in the 
absence of greater severity of voiding dysfunction, and fully 
comports with the applicable schedular criteria.  The Board 
also finds that no higher evaluation can be assigned pursuant 
to any other potentially applicable diagnostic code.  Because 
there are specific diagnostic codes to evaluate the veteran's 
adenocarcinoma of the prostate, status post radical 
retropubic prostatectomy, consideration of other diagnostic 
codes for evaluating the disability does not appear 
appropriate.  See 38 C.F.R. § 4.20; see also Butts v. Brown, 
5 Vet. App. 532, 539 (1993).  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's status post adenocarcinoma at any stage under 
consideration.  It should be remembered that, generally, the 
degrees of disability specified under the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 
38 C.F.R. § 4.2.  Under the circumstances, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  



B.  Status-Post Penile Prosthetic Implant

In late 1989, the veteran underwent radical retropubic 
prostatectomy due to adenocarcinoma of the prostate, stage 
II.  On VA examination in June 1997, the penile prosthetic 
implant to correct impotence, which was the result of the 
radical retropubic prostatectomy, was working well.  On VA 
examination in August 1998, there was normal penis, with 
penile prosthesis.  In January 2000, private outpatient 
treatment record shows a rupture of the prosthesis.  On VA 
examination in January 2002, the penile prosthesis placement 
was not working and he was considered impotent.  

The veteran's impotence, status post penile prosthetic 
implant, is rated in VA Schedule for Rating Disabilities 
under Diagnostic Code 7522, which provides a 20 percent 
rating if there is medical evidence of penis deformity, with 
loss of erectile power.  See 38 C.F.R. § 5.115b.  

In the veteran's case, medical evidence has consistently 
noted no penis deformity, although he does have a prosthetic 
implant, which apparently is not working, rendering him 
impotent.  However, in the absence of medical evidence of 
deformity, in conjunction with loss of erectile power, a 
noncompensable rating is appropriate and fully comports with 
the applicable schedular criteria under Diagnostic Code 7522.  
See 38 C.F.R. §§ 4.31, 4.115b; see also Butts, 5 Vet. App. at 
539.  

There is no indication that the schedular criteria are 
inadequate to evaluate the veteran's disability.  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagel, 9 Vet. App. at 338-39; 
Floyd, 9 Vet. App. at 96 (1996); Shipwash, 8 Vet. App. at 
227.  




ORDER

As the assignment of a noncompensable rating since the grant 
of service connection for adenocarcinoma of the prostate, 
status post radical retropubic prostatectomy, was proper, a 
compensable rating is denied.  

As the assignment of a noncompensable rating since the grant 
of service connection for impotence, status post penile 
prosthetic implant, was proper, a compensable rating is 
denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

